



Exhibit 10.2
AMENDED AND RESTATED OMNIBUS AGREEMENT


This Amended and Restated Omnibus Agreement (“Agreement”) is entered into on,
and effective as of, July 12, 2018, among Ergon Asphalt & Emulsions, Inc., a
Mississippi corporation (“Ergon”), Blueknight Energy Partners G.P., L.L.C., a
Delaware limited partnership (the “General Partner”), Blueknight Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), BKEP
Terminalling, L.L.C., a Texas limited liability company (“Holdings”), BKEP
Asphalt, L.L.C., a Texas limited liability company (“BKEP Asphalt”), and BKEP
Materials, L.L.C., a Texas limited liability company (“BKEP Materials”). The
General Partner, the Partnership, Holdings, BKEP Asphalt, and BKEP Materials may
be referred to collectively as “BKEP.”


RECITALS


The Parties desire by their execution of this restated Agreement to amend and
supersede the original Omnibus Agreement dated October 5, 2016 (“Original
Agreement”), and to evidence their understanding, as more fully set forth in
Article 2, with respect to Ergon’s and BKEP’s respective rights of first refusal
with respect to the ROFR Assets (as defined herein).


In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE 1
Definitions


1.1    Definitions. As used in this Agreement (including the Recitals, which are
incorporated herein for all purposes) the following terms shall have the
meanings set forth below:


“Affiliate” is defined in the Partnership Agreement.
“Agreement” is defined in the introductory paragraph to this Agreement.
“BKEP Asphalt” is defined in the introductory paragraph to this Agreement.
“BKEP Materials” is defined in the introductory paragraph to this Agreement.


“Business Day” means each calendar day other than a Saturday, Sunday or a day
that is an official holiday in the State of Oklahoma.


“Closing Date” is defined in the Contribution Agreement.


“Contribution Agreement” means the Contribution Agreement dated as of July 19,
2016, by and among BKEP Terminal Holding, L.L.C., Ergon, Ergon Terminaling,
Inc., Ergon Asphalt Holdings, LLC and the Partnership.







--------------------------------------------------------------------------------





“Ergon” is defined in the introductory paragraph to this Agreement.


“General Partner” is defined in the introductory paragraph to this Agreement.


“Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States, Native American Indian Tribe, province, prefect, municipality, locality
or other government or political subdivision thereof, or any quasi-governmental
or private body exercising any administrative, executive, judicial, legislative,
police, regulatory, taxing, importing or other governmental or
quasi-governmental authority.


“GP Change of Control” means any of the following events: (i) Ergon and
Affiliates cease to be the direct or indirect beneficial owner of 50% or more of
the combined voting power of the equity interests in the general partner of the
Partnership; or (ii) the sale or other disposition by the General Partner of all
or substantially all of the assets of the General Partner in one or more
transactions to any person other than Ergon and its Affiliates.
“Group Member” is defined in the Partnership Agreement.
“Holdings” is defined in the introductory paragraph to this Agreement.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Limited Partner” is defined in the Partnership Agreement.
“Original Agreement” is defined in the Recitals.
“Partnership” is defined in the introductory paragraph to this Agreement.


“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 14, 2011, as the
same may be amended from time to time.


“Partnership Group” is defined in the Partnership Agreement.


“Party” means a signatory to this Agreement, and “Parties” means all of the
signatories to this Agreement.


“Permitted Transferee” an Affiliate of any Group Member to whom any ROFR Asset
is Transferred and who agrees in writing that such ROFR Asset remains subject to
the provisions of Section 2.2 and assumes the obligations under Section 2.2 with
respect to such ROFR Asset.


“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.





--------------------------------------------------------------------------------





“ROFR Assets” means the assets described on Exhibit A attached hereto.


“ROFR Asset Owner” means BKEP Asphalt, BKEP Materials, Holdings, or Ergon, as
applicable, and each Permitted Transferee of a ROFR Asset.


“ROFR Period” means the period commencing on the date of this Agreement and
terminating on December 31, 2018.


“ROFR Right” is defined in Section 2.2.


“ROFR Right Owner” means, with respect to a specific ROFR Asset, the Person
identified as such on Exhibit B.


“Term ROFR Exercise Notice” is defined in Section 2.2(a).


“Term ROFR Notice” is defined in Section 2.2(a).


“Term ROFR Period” is defined in Section 2.2(a).


“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.


1.2    Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:


(a)If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.


(b)The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


(c)A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.


(d)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.


(e)The words “including,” “include,” “includes” and all variations thereof shall
mean “including without limitation.”


(f)The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”


(g)The words “shall” and “will” have equal force and effect.







--------------------------------------------------------------------------------





(h)The schedule identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.


ARTICLE 2
Right of First Refusal


2.1    Reserved.


2.2    Right of First Refusal to Purchase Certain ROFR Assets. If any ROFR Asset
Owner proposes or intends to sell any ROFR Asset to a third party (other than a
Permitted Transferee) then the ROFR Right Owner shall have the right to purchase
the ROFR Assets (the "ROFR Right") on the following terms and conditions:


(a)    If any ROFR Asset Owner executes a contract or letter of intent to sell
the ROFR Assets to such third party such ROFR Asset Owner shall provide the ROFR
Right Owner with written notice setting forth the ROFR Assets, the proposed sale
price and other material terms and conditions upon which such ROFR Asset Owner
intends to sell the ROFR Assets to a third party (the "Term ROFR Notice").
Within 30 days after it receives the Term ROFR Notice (the "Term ROFR Period"),
the ROFR Right Owner may deliver written notice (the "Term ROFR Exercise
Notice") to such ROFR Asset Owner that the ROFR Right Owner is exercising its
ROFR Right and will purchase the ROFR Assets for the price and upon the terms
and conditions contained in the Term ROFR Notice. If the ROFR Right Owner does
not deliver the Term ROFR Exercise Notice to such ROFR Asset Owner during the
Term ROFR Period, then such ROFR Asset Owner shall thereafter be free to sell
the ROFR Assets to such third party substantially on the terms and conditions
contained in the Term ROFR Notice or pursuant to higher or more favorable terms
and conditions.


(b)    Notwithstanding anything to the contrary contained herein, the ROFR Right
shall not apply to any mortgage of the ROFR Asset or any portion thereof to
secure the repayment of borrowings by the ROFR Asset Owner or any of its
Affiliates. A foreclosure sale by such lender shall not be a sale to which the
ROFR Right shall be applicable, and upon any such foreclosure sale the ROFR
Right shall terminate automatically and be of no further force or effect
notwithstanding the existence of, or any term contained in, any non-disturbance
agreement from such ROFR Asset Owner’s lenders. In clarification of the
foregoing, after any such foreclosure sale, the ROFR Right shall never apply. In
the event of a foreclosure sale, to the extent that such ROFR Asset Owner
receives notice thereof, such ROFR Asset Owner shall provide Ergon notice of
such sale, including the date, time and place of sale, if known by such ROFR
Asset Owner; such notice to be provided by such ROFR Asset Owner within five
Business Days following such ROFR Asset Owner ‘s receipt of such information, if
any. As used herein, "foreclosure sale" shall include a conveyance in lieu of
foreclosure. It is the intention of the Parties that the ROFR Right be
subordinate to any mortgage presently encumbering the ROFR Assets.


(c)    Notwithstanding anything to the contrary contained herein, the ROFR Right
with respect to the facilities located at Fontana, CA and Las Vegas, NV shall
expire and be of no further effect as of the expiration of the ROFR Period.







--------------------------------------------------------------------------------





ARTICLE 3
Miscellaneous


3.1
Choice of Law; Venue.



(a)    This Agreement shall be subject to and governed by the laws of the State
of Oklahoma, excluding any conflicts-of-law rule or principle that might refer
the construction or interpretation of this Agreement to the laws of another
state.


(b)    The Parties agree that any dispute, controversy, or claim arising out of
or relating to this Agreement shall be settled exclusively in Tulsa, Oklahoma.


3.2    Notice. All notices or requests or consents provided for by, or permitted
to be given pursuant to, this Agreement must be in writing and must be given by
United States mail, addressed to the Person to be notified, postpaid, and
registered or certified with return receipt requested or by delivering such
notice in person or by facsimile or email to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile or email shall be effective upon transmission (return receipt
requested) if sent during the recipient’s normal business hours or at the
beginning of the recipient’s next Business Day after transmission if not sent
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 3.2.


If to Ergon:
Ergon Asphalt & Emulsions, Inc.
P.O. Box 1639,
Jackson, MS 39215-1639
Attention: J. Baxter Burns, President
Facsimile: (601) 933-3363
Email: baxter.burns@ergon.com
If to any Group Member:


Blueknight Energy Partners, L.P. Attn: Jeff Speer
6060 American Plaza, Suite 600
Tulsa, OK 74135
Phone No: (918) 237-4033
Facsimile: (918) 237-4000
Email: jspeer@bkep.com


3.3    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements including but not limited to the Original Agreement,
whether oral or written, relating to the matters contained herein.







--------------------------------------------------------------------------------





3.4    Termination of Agreement. This Agreement, other than the provisions set
forth in Article 3 hereof, may be terminated (a) by the written agreement of all
of the Parties or (b) by Ergon or the Partnership immediately upon a GP Change
of Control by written notice given to the other Parties to this Agreement;
provided that the ROFR Rights as set forth in Article 2 shall survive the
termination of this Agreement as provided in this Section 3.4 unless and until
terminated by the mutual written agreement of the Parties.


3.5    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.


3.6    Assignment. No Party shall have the right to assign (whether directly or
indirectly, by operation or law or otherwise) its rights or obligations under
this Agreement without the consent of the other Parties; provided, however, that
the Partnership Group may make a collateral assignment of this Agreement solely
to secure financing for the Partnership Group.


3.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.


3.8    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.


3.9    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.


3.10    Rights of Limited Partners and Third parties. The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner, other interest holder of the Partnership or other third party
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to this Agreement to comply
with the terms of this Agreement.


[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed this Agreement on, and
effective as of, the date first written above.


ERGON ASPHALT & EMULSIONS, INC.
 
 
 
 
 
By:
/s/ J. Baxter Burns
 
 
 
J. Baxter Burns
 
 
 
President
 



BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
 
Name: Alex G. Stallings
 
 
 
Title: Chief Financial Officer and Secretary
 
 
 
 
 
BLUEKNIGHT ENERGY PARTNERS, L.P.
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
 
Name: Alex G. Stallings
 
 
 
Title: Chief Financial Officer and Secretary
 
 
 
 
 
BKEP TERMINALLING, L.L.C.
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
 
Name: Alex G. Stallings
 
 
 
Title: Chief Financial Officer and Secretary
 
 
 
 
 
BKEP ASPHALT, L.L.C.
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
 
Name: Alex G. Stallings
 
 
 
Title: Chief Financial Officer and Secretary
 
 
 
 
 
BKEP MATERIALS, L.L.C.
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
 
Name: Alex G. Stallings
 
 
 
Title: Chief Financial Officer and Secretary
 








--------------------------------------------------------------------------------






EXHIBIT A


ROFR Assets


Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner.


ROFR Asset
ROFR Asset Owner
Wolcott, KS Asphalt Terminal
BKEP Terminalling, L.L.C.
Ennis, TX Asphalt Terminal
BKEP Terminalling, L.L.C.
Chandler, AZ Asphalt/Emulsion Terminal
BKEP Terminalling, L.L.C.
Mt. Pleasant, TX Emulsion Terminal
BKEP Terminalling, L.L.C.
Pleasanton, TX Emulsion Terminal
BKEP Terminalling, L.L.C.
Birmingport, AL Asphalt/Polymer/Emulsion Terminal
BKEP Terminalling, L.L.C.
Memphis, TN Asphalt/Polymer/Emulsion Terminal
Ergon Asphalt & Emulsions, Inc.
Nashville, TN Asphalt/Polymer Terminal
BKEP Terminalling, L.L.C.
Yellow Creek, MS Asphalt Terminal
BKEP Terminalling, L.L.C.
Fontana, CA Asphalt/Emulsion Terminal
BKEP Materials, L.L.C.
Las Vegas, NV Asphalt/Emulsion/Polymer Terminal
BKEP Materials, L.L.C. and BKEP Asphalt, L.L.C.
Saginaw, TX Asphalt Terminal
Ergon Asphalt & Emulsions, Inc.
Lubbock, TX Asphalt Terminal
Ergon Asphalt & Emulsions, Inc.








--------------------------------------------------------------------------------






EXHIBIT B


ROFR Right Owner


Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner.


ROFR Asset
ROFR Right Owner
Fontana, CA Asphalt/Emulsion Terminal
Ergon Asphalt & Emulsions, Inc.
Ennis, TX Asphalt Terminal
BKEP Terminalling, L.L.C.
Las Vegas, NV Asphalt/Emulsion/Polymer Terminal
Ergon Asphalt & Emulsions, Inc.
Mt. Pleasant, TX Emulsion Terminal
BKEP Terminalling, L.L.C.
Wolcott, KS Asphalt Terminal
Ergon Asphalt & Emulsions, Inc.
Birmingport, AL Asphalt/Polymer/Emulsion Terminal
BKEP Terminalling, L.L.C.
Ennis, TX Asphalt Terminal
Ergon Asphalt & Emulsions, Inc.
Nashville, TN Asphalt/Polymer Terminal
BKEP Terminalling, L.L.C.
Chandler, AZ Asphalt/Emulsion Terminal
Ergon Asphalt & Emulsions, Inc.
Fontana, CA Asphalt/Emulsion Terminal
BKEP Materials, L.L.C.
Mt. Pleasant, TX Emulsion Terminal
Ergon Asphalt & Emulsions, Inc.
Saginaw, TX Asphalt Terminal
Ergon Asphalt & Emulsions, Inc.
Pleasanton, TX Emulsion Terminal
Ergon Asphalt & Emulsions, Inc.
Birmingport, AL Asphalt/Polymer/Emulsion Terminal
Ergon Asphalt & Emulsions, Inc.
Nashville, TN Asphalt/Polymer Terminal
Ergon Asphalt & Emulsions, Inc.
Yellow Creek, MS Asphalt Terminal
Ergon Asphalt & Emulsions, Inc.
Memphis, TN Asphalt/Polymer/Emulsion Terminal
BKEP Materials, L.L.C. & BKEP Asphalt, L.L.C.
Saginaw, TX Asphalt Terminal
BKEP Materials, L.L.C. & BKEP Asphalt, L.L.C.
Lubbock, TX Asphalt Terminal
BKEP Materials, L.L.C. & BKEP Asphalt, L.L.C.






